DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 have been canceled.  Claims 15-18 have been added and are examined on the merits.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
When given the broadest reasonable interpretation, the method for treating small cell lung cancer by “breaking down” a cancer stem cell controlling mechanism by at least one of 
i. suppressing the expression of  a stem cell control factor, 
ii. suppressing the expression of a phosphorylated stem cell control factor  and 
iii. inhibiting the phosphorylation of a stem cell control factor,
wherein the stem cell control factor is identified as INI1 or Matrin-3.  The method encompasses 
the treatment of small cell lung cancer in vitro, experimental animal models and the treatment of humans and non-experimental animals;
the administration of agents directed to inhibiting, antagonizing or knocking out the proteins responsible for the phosphorylation of INI1 or Matrin 3 at any serine, threonine or tyrosine phosphorylation site on INI1 or Matrin3;
the administration of agents directed to suppressing or knocking out the expression of INI1 or Matrin 3;
the administration of the suppressing agents in vivo by any route.

Claim 16 requires that suppressing the expression of the stem cell control factor is performed by an anti-stem cell control factor antibody as the active ingredient.  Claim 17 requires that suppressing the expression amount of the stem cell control factor is performed by siRNA to the stem cell control factor as the active ingredient. 
Both of INI1 and Matrin-3 are intracellular proteins.  There is no art of record to support the notion that anti INI1 or anti-matrin-3 antibodies are internalized by cancer stem cells present in a host, or a living cell culture, such that the antibodies would inhibit the cancer stem cell proliferation.  The specification describes using a dipstick array and a Western blot for determination of INI1 and matrin-3 in cellular extracts, using anti-INI1 polyclonal antibody and anti-matrin-3 monoclonal antibody.  This fails to provide any enablement for inhibiting the proliferation of cancer stem cells by admisntration of an anti-INI1 antibody, an anti-phosphorylated INI1 antibody, an anti-Matrin-3 antibody or an anti-phosphorylated matrin-3 antibody.  One of skill in the art would be subject to undue experimentation without reasonable expectation of success in order to use the claimed medicines comprising anti-INI1, anti-phosphorylated INI1 antibodies or  anti-matrin-3 antibodies or anti-phosphorylated matrin-3 antibodies for the treatment of an individual with cancer or for the treatment of a live culture of cancer cells.
Claim 17 requires that the suppression of the expression amount of the stem cell control factor is performed by siRNA to the control factor.   Claim 18 specifies that the siRNA of claim 17 is SEQ ID NO:1-6.  The specification teaches that the siRNA was paired for duplex formation, wherein SEQ ID NO:1 was the sense strand and SEQ ID NO:2 was the anti-sense strand; SEQ ID NO:3 was the sense strand and SEQ ID NO:4 was the anti-sense strand; and SEQ ID NO:5 was the sense strand and SEQ ID NO:6 was the anti-sense strand (paragraph [0041]), pages 21-22).  When given the broadest reasonable interpretation, the siRNA need only have a single sequence from SEQ ID NO:1-6, or a combination that was not the SEQ ID NO:1 and 2, SEQ ID NO: 3 and 4 or SEQ ID NO: 5 and 6 combinations of the specification.  One of skill I the art would be subject to undue experimetnation using only a single sequence of SEQ ID NO:1-6 or a combination of sequences which were not SEQ ID NO:1 and 2; SEQ ID NO: 3 and 4 or SEQ ID NO: 5 and 6
Lorenzer et al (Journal of Controlled Release, 2015, Vol. 203, pp. 1-15, reference of the IDS filed 7/1/2020) teach that although therapeutic gene silencing promises significant progress in pharmacotherapy, technological hurdles have complicated the use of therapeutic oligonucleotides (abstract, lines 1-3).  Lorenzer et al teach that siRNA agents suffer  particularly from insufficient pharmacokinetic properties  and poor cellular uptake, and that intense  development has resulted in efficient uptake primarily in liver tissue (abstract, lines 3-6).  Lorenzer et al teach that to date, no siRNA has yet reached market authorization (page 2, second column, second full paragraph).  One of skill in the art would reasonably conclude that which the state of the art for using siRNA for treating cancer is immature.  Lorenzer et al teach that approaches for achieving knockdown in tissues outside of the liver and in tumors has proven to be more complex than the targeting of gene expression in the liver (abstract, line 9).  Lorenzer et al teach that significant barriers stand between sufficient accumulation of siRNA in other organs including endothelial barriers, cellular membranes and the endosome (abstract, lines 11-12) and that the main issues yet to be resolved are substrate stability, cellular uptake, endosomal escape and pharmacokinetics (page 2, lines 7-9 under the heading “2. siRNA therapeutics”). Lorenzer et al teach that the EPR effect allowing for accumulation of nanoparticles in animal xenografts has not been clinically proven due to the exaggerated EPR effect in xenografts (page5, bridging paragraph between the first and second column).  Lorenzer et al teach that in order to avoid hepatic accumulation and achieve  significant  siRNA gene silencing in organs outside of the liver, the use of receptor specific  targeting ligands appears to be mandatory (page 5, second column, second full paragraph and page 10, first column, lines 12-14).  Lorenzer et al teach that it is unclear how and to what extent liposome tethered, polymer tethered or receptor-specific ligand tethered siRNA allows for siRNA to reach the target RNA in the cytosol (page 5, lines 35-37  under the heading “Cellular uptake and intracellular trafficking”).  Lorenzer et al conclude that the interplay of multiple parameters is decisive for the bio distribution ad successful intracellular delivery of siRNA agents whether as a molecule or in a nanoparticle including size, charge, stability, eventual surface functionalization and the presence of a receptor-mediate targeting ligand (page 6, first column, first full paragraph).  Lorenzer et al teach that the presence of the targeting ligand can  trigger increased retention and cellular uptake though receptor-mediated endocytosis at the targeted cells, the presence of the targeting ligand is not expected to influence the initial tissue distribution (page 10, second column lines 1-4 of the first full paragraph).  Lorenzer et al teach that accumulation in tumor tissue is dependent on fenestrations on the adjacent endothelium, but that the largest proportion of nanoparticles is generally found in the liver, kidney and spleen (page 10, second column, lines 6-9).  Lorenzer et al teach the assumption that the siRNA needs to be liberated from the receptor-specific carrier in order to activate the RNAi machinery, and that because the mechanism of intracellular processing of such compounds are not fully understood, the necessity for detachment from the targeting ligand has not been confirmed (page 11, third full paragraph under “2.7 Bioconjugates for targeted delivery”).
Merkel et al (Advanced Drug Delivery Reviews, 2014, Vol. 75, pp. 112-128, reference of the IDS filed 7/1/2020) reiterate the teachings of Lorenzer in that siRNA is not suitable for systemic administration due to poor pharmacokinetics (lines 1-3 of abstract) and the lack of biocompatible siRNA carriers that overcome the extracellular and intracellular barriers and improve  the currently inefficient  targeting of siRNA to the desired organs and cell types (page 113, first column, lines 7-11 of the first full paragraph).  Merkel et al teach that local delivery of siRNA into the lung allows for non-invasive access and avoids interaction with serum proteins that degrades iRNA after i.v. administration (page 113, first column, lines 1-3 of the fourth full paragraph).  Merkel et al teach that in spite of this advantage delivery to the lung imposes intrinsic anatomic, physiologic, immunologic and metabolic hurdles to efficient siRNA delivery (page 113, second column, lines 1-3 of the first full paragraph).  Merkel et al teach that although cancer can be “cured” in various xenograft models, there has not been a single clinical trial for pulmonary siRNA delivery to lung cancer or metastasis.  It is noted that claims 17 and 18 are not limited to localized delivery to the lung, or intra-tumoral delivery. 
Rao et al (Advanced Drug Delivery Reviews, 2009, Vol. 61, pp. 746-759, reference of the IDS filed 7/1/2020) teach that an ideal delivery vehicle must be able to selectively  and differentially target  tumors versus normal tissue, homogeneously distribute through the tumor mass and penetrate the tumor cell membrane following systemic administration (page 753, lines 3-7 under the heading “Delivery”).  Rao et al teach that if cell entry is mediated by endocytosis the delivery vehicle must negotiate endosomal/lysosomal escape and in the case of shRNA, must penetrate the nuclear membrane as well (page 753, lines 7-9 under the heading “Delivery”).  Rao et al teach that viral vectors, popular for laboratory delivery of shRNA have been losing support due to concerns over safety and immunogenicity (page 753, lines 7-9 under the heading “Delivery”).  Rao et al teach that non-viral polymeric delivery systems in particular those with biodegradable components have a better safety profile but lower transfection efficiency (page 753, bridging sentence between first and second columns).  Rao et al teach that the non-viral vehicles are typically cationic preparations (page 753, second column, lines 2-3).  One of skill in the art would reasonably conclude that said cationic preparations have the same concerns regarding organ and tissue specificity, and the need to pass  through endothelial barriers, cell membranes and in the case of shRNA, and nuclear membranes as discussed by Lorenzer above.
Moore et al (‘Short Hairpin RNA (shRNA): Design, Delivery, and Assessment of Gene Knockdown’, In: RNA Therapeutics, M. Sioud, Ed., Methods in Molecular Biology, 2010, Vol. 629, pp. 139-156, reference of the IDS filed 7/1/2020) teach that although significant progress has been made in predicting which siRNA target sequences are the most effective, the only way to ensure the efficacy  of a siRNA is by direct experimentation (page 150, lines 5-9 in section 3.7 “Future Challenges...”).
There are no teachings in the specification regarding the particular kinases which control the phosphorylation of INI-1 and/or Matrin-3 in SCLC cells, such that an agent can be administered to prevent the kinase from phosphorylating INI-1 and/or Matric-3.  One of skill in the art would be forced to identify the upstream protein kinases responsible for the phosphorylation of INI1 and/or Matrin-3 in SCLC cells prior to developing a method to suppress said upstream kinases.
Claim 15 also encompasses the admisntration of anti-sense nucleic acids or ribozymes which can suppress the expression of INI1 and/or Matrin3, in addition to anti-sense nucleic acids or ribozymes which can suppress the expression of the upstream kinases of INI1 and/or matrin 3.  The art teaches that antisense and ribozymes, although straightforward in laboratory experiments fail to provide adequate suppression of the targeted gene product when administered to patients.  (Robinson, PLoS Biology, 2004, Vol. 1, pp. 0018-0020, see page 0020 under the heading “Unanswered Questions”).  The art also teaches that delivery of effective amounts of anti-sense into  target cells in vivo is an obstacle to effective treatment (Robinson, ibid, see pages 0019-0020 under the heading “Delivery, Delivery, Delivery”). 
The specification fails to address or provide guidance regarding the kinases responsible for the phosphorylation of INI1 or Matrin3 on any serine, threonine or tyrosine residue, or any means for suppressing said kinases such that phosphorylation of INI1 and/or matrin3 is suppressed or blocked.  The specification fails to provide teachings commensurate with the breath of the claim regarding the admisntration of small molecule drugs other than siRNA for the suppression of INI1 and/or Matrin3, or the suppression of the kinases which phosphorylate INI1 and/or matrin3. The specification provides no objective evidence of effective treatment of a human or non-experimental animal with SCLC by admisntration of siRNA targeting INI1 or matrin-3, or targeting the kinases responsible for the phosphorylation of INI1 or matrin3.   Accordingly one of skill in the art would be subject to undue experimentation in order to carry out the broadly claimed method.   


Claims 15 and 16  are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.  
Claim 15 encompasses a genus of agent for suppressing the expression of INI1 or Matrin3 or suppressing the upstream kinases of INI-1 or Matrin 3, wherein the agents are not defined but required by the claim, and would include small molecule drugs which interact with factors responsible for the transcription of INI1 and Matrin 3 such that transcription would be suppressed.  Claim 15 also encompasses  a genus of agents for suppressing or blocking the upstream kinases responsible for the phosphorylation of INI1 and Matrin 3.  In light of the prior art, one of skill in the art can envisage the structures of anti-sense and siRNA required to suppress INI1 and Matrin3 in SCLC in vitro.  However, due to the lack of written description in the specification and the prior art, one of skill in the art would not be able to envisage anti-sense and siRNA to the unidentified upstream kinases of INI1 and matrin3 the suppression of which would be necessary to suppress phosphorylation of INI1 and matrin3.  Along the same lines, given the lack of written description in the specification and the prior art, one of skill I the art would not be able to recognize if a given small molecule drug was a member of the genus of compounds which can suppress the transcription of INI1 or matrin3, or suppress the upstream kinases of INI1 or matrin 3.
Claim 16 encompasses a genus of anti-phosphorylated INI1 antibodies and anti-phosphorylated matrin-3 antibodies.  It is noted that type of residue which is phosphorylated, such as tyrosine, threonine or serine, and the location of the phosphorylated residue within the INI1 or matrin-3 amino acid sequence is not taught by the specification. The specification fails to teach the structure of a single anti-phosphorylated INI1 antibody or anti-phosphorylated matrin-3 antibody.  Further, the prior art fails to describe a genus of anti-phosphorylated INI1 antibodies or anti-phosphorylated matrin-3 antibodies.  It is noted that claiming an antibody by function alone is not sufficient to establish an adequate written description of the antibody required in the claimed medicine.  One of skill in the art would reasonably conclude that applicant was not in possession of the claimed anti-phosphorylated INI1 antibodies and anti-phosphorylated matrin -3 antibodies at the time of filing.  Claim 15 is included with this rejection to the extent that the anti-stem cell control factor antibodies include anti-phosphorylated stem cell control antibodies. 
Given the lack of written description for the geneses of agents encompassed by the methods of claims 15 and 16, one of skill in the art would reasonably conclude that applicant was not in possession of said agents at the time of filing.

All claims are rejected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643